Name: 1999/867/EC: Council Decision of 21 December 1999 on the provisional application of Agreements in the form of an Exchange of Letters between the European Community and certain third States (Armenia, Azerbaijan, Georgia, Kazakhstan, Moldova, Tajikistan, Turkmenistan and Uzbekistan) on trade in textile products
 Type: Decision
 Subject Matter: political geography;  leather and textile industries;  European construction;  international trade
 Date Published: 1999-12-31

 Avis juridique important|31999D08671999/867/EC: Council Decision of 21 December 1999 on the provisional application of Agreements in the form of an Exchange of Letters between the European Community and certain third States (Armenia, Azerbaijan, Georgia, Kazakhstan, Moldova, Tajikistan, Turkmenistan and Uzbekistan) on trade in textile products Official Journal L 343 , 31/12/1999 P. 0001 - 0001COUNCIL DECISIONof 21 December 1999on the provisional application of Agreements in the form of an Exchange of Letters between the European Community and certain third States (Armenia, Azerbaijan, Georgia, Kazakhstan, Moldova, Tajikistan, Turkmenistan and Uzbekistan) on trade in textile products(1999/867/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the Community Agreements in the form of an Exchange of Letters to revise and extend the existing bilateral agreement and protocols on trade in textile products with certain third States (Armenia, Azerbaijan, Georgia, Kazakhstan, Moldova, Tajikistan, Turkmenistan and Uzbekistan);(2) These Agreements in the form of an Exchange of Letters should be applied on a provisional basis from 1 January 2000 subject to the reciprocal provisional application by the abovementioned States,HAS ADOPTED THIS DECISION:Article 1The Agreements in the form of an Exchange of Letters attached to this Decision shall be applied on a provisional basis from 1 January 2000, pending their formal conclusion, subject to reciprocal provisional application by the partner countries(1).The texts of the Agreements are attached to this Decision.Article 2This Decision shall be published in the Official Journal of the European Communities.It shall enter into force the day after its publication in the Official Journal.Done at Brussels, 21 December 1999.For the CouncilThe PresidentT. HALONEN(1) The date from which provisional application will become effective will be published in the Official Journal of the European Communities, C series.